I concur as to the right of plaintiff to apply for a new trial on the exception; but I think the first judgment sustaining the exception of no cause of action was a definitive or final
judgment, not only as a matter of law generally, but as the lawof this case. River  Rails Terminals. Inc., v. La. Ry.  Nav. Co., 103 So. 331, 157 La. 1085. Hence the trial judge could not alter it in any matter of substance, even before signing, except in the manner provided by law. C.P. 547, 548, 556. Much less could he set it aside and reverse it, as he did. State ex rel. Vignes v. Judge, 10 So. 294, 43 La. Ann. 1169; State ex rel. Oil Co. v. Blackman, 34 So. 438, 110 La. 266. And, even had the judgment been merely interlocutory, he still could not have dealt with it in this abrupt manner. Culverhouse v. Marx, 38 La. Ann. 667.
I therefore dissent.